DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The Applicant has cited information disclosure statement(s) (IDS's) that include numerous Patents/PG Pubs/NPL.  In accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id.  [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  Likewise, the instant application's combined IDS's also include more than 50 references.  According to MPEP Section 2004 "Aids to Compliance With Duty of Disclosure [R-08.2012]", "It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of most significance." See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974), Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  It should be noted that the Examiner having to consider this many references without identifying statements as to their respective applicability to the patentability of each of the instant application's claims does not properly enable the Examiner to review them with significant depth.  The IDS's have been placed in the application file and marked as considered, but the information referred to therein has only been given a cursory review.  Examiner formally requests that if any information previously cited by Applicant in the IDS's is known to be truly material for patentability as defined by 37 C.F.R. § 1.56, Applicant should present a new IDS outlining them and inclusive of a concise but detailed statement as to the relevance of that/those particular documents therein cited under 37 CFR § 1.105.

Claim Objections
Claim 11 is objected to because of the following informalities:  It recites “The -transitory computer readable medium of claim 10”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claim 1 recites “determine that the playback device has moved to a second playback environment; and based on determining that the playback device has moved to a second playback environment, automatically” repeat the steps (emphasis added). The specification does not disclose playback device determining its movement to another location, and automatically performing further steps based on this determining. Also, claim 1 further recites “request, from the computing device, first calibration data for use by the playback device when playing back audio content in the first playback environment” and “request, from the computing device, second calibration data for use by the playback device when playing back audio content in the second playback environment” (emphasis added). Similarly other dependent claims recite requesting the calibration data. The specification discloses “At block 906, the playback device 604 may transmit the recorded audio content to a computing device, such as the computing device 610 shown in Figure 7.” and “At block 908, the playback device 604 may receive, from the computing device 610, data indicating an audio processing algorithm corresponding to the playback environment 600.” 
does not disclose the playback device requesting calibration data from the computing device. Further claim 8 recites “detect, via one or more motion sensors of the playback device, that the playback device has moved” (emphasis added). The specification does not disclose any sensor much less the motion sensor.
Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claim 9 recites “determine that the playback device has moved to a second playback environment; and based on determining that the playback device has moved to a second playback environment, automatically” repeat the steps (emphasis added). The specification does not disclose playback device determining its movement to another location, and automatically performing further steps based on this determining. Also, claim 9 further recites “request, from the computing device, first calibration data for use by the playback device when playing back audio content in the first playback environment” and “request, from the computing device, second calibration data for use by the playback device when playing back audio content in the second playback environment” (emphasis added). Similarly other dependent claims recite requesting the calibration data. The specification discloses “At block 906, the playback device 604 may transmit the recorded audio content to a computing device, such as the computing device 610 shown in Figure 7.” and “At block 908, the playback device 604 may receive, from the computing device 610, data indicating an audio processing algorithm corresponding to the playback does not disclose the playback device requesting calibration data from the computing device. Further claim 16 recites “detect, via one or more motion sensors of the playback device, that the playback device has moved” (emphasis added). The specification does not disclose any sensor much less the motion sensor.
Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claim 17 recites “determining that the playback device has moved to a second playback environment; and based on determining that the playback device has moved to a second playback environment, automatically” repeat the steps (emphasis added). The specification does not disclose playback device determining its movement to another location, and automatically performing further steps based on this determining. Also, claim 17 further recites “requesting, from the computing device, first calibration data for use by the playback device when playing back audio content in the first playback environment” and “requesting, from the computing device, second calibration data for use by the playback device when playing back audio content in the second playback environment” (emphasis added). Similarly other dependent claim recites requesting the calibration data. The specification discloses “At block 906, the playback device 604 may transmit the recorded audio content to a computing device, such as the computing device 610 shown in Figure 7.” and “At block 908, the playback device 604 may receive, from the does not disclose the playback device requesting calibration data from the computing device.
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “transmit, to a computing device, the recorded portion of the first audio content” from a playback device to a computing device, does not reasonably provide enablement for “transmit, to a computing device, spectral data associated with the recorded portion of the first audio content” and/or “transmit, to the computing device, spectral data associated with the recorded portion of the second audio content” (emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification disclose transmitting merely captured audio content from a playback device to a computing device (Paragraphs 0025 “The playback device may then transmit the recorded audio playback data to the computing device.”, 0094 “The calibration tone may be recorded by a microphone 310 of an associated control device 300, a microphone 220 of the given playback device, or another microphone, and then transmitted to the computing device 701.”, and 0136 “The functions also include transmitting the recorded audio content to a computing device and receiving, from the computing device, data indicating an audio processing algorithm corresponding to the playback environment.”).
Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “transmit, to a computing recorded portion of the first audio content” from a playback device to a computing device, does not reasonably provide enablement for “transmit, to a computing device, spectral data associated with the recorded portion of the first audio content” and/or “transmit, to the computing device, spectral data associated with the recorded portion of the second audio content” (emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification disclose transmitting merely captured audio content from a playback device to a computing device (Paragraphs 0025 “The playback device may then transmit the recorded audio playback data to the computing device.”, 0094 “The calibration tone may be recorded by a microphone 310 of an associated control device 300, a microphone 220 of the given playback device, or another microphone, and then transmitted to the computing device 701.”, and 0136 “The functions also include transmitting the recorded audio content to a computing device and receiving, from the computing device, data indicating an audio processing algorithm corresponding to the playback environment.”).
Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “transmitting, to a computing device, the recorded portion of the first audio content” from a playback device to a computing device, does not reasonably provide enablement for “transmitting, to a computing device, spectral data associated with the recorded portion of the first audio content” (emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly practice the invention commensurate in scope with these claims. The specification disclose transmitting merely captured audio content from a playback device to a computing device (Paragraphs 0025 “The playback device may then transmit the recorded audio playback data to the computing device.”, 0094 “The calibration tone may be recorded by a microphone 310 of an associated control device 300, a microphone 220 of the given playback device, or another microphone, and then transmitted to the computing device 701.”, and 0136 “The functions also include transmitting the recorded audio content to a computing device and receiving, from the computing device, data indicating an audio processing algorithm corresponding to the playback environment.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6-7, 9-12, 14-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shdema (US Patent Application Publication No. 2002/0072816), and further in view of Master (US Patent Application Publication No. 2017/0041724).
Regarding claim 1, Shdema teaches a playback device comprising: at least one processor; a non-transitory computer readable medium; and program instructions stored on the non-transitory computer readable medium that are executable by the at least one processor such that the playback device (Paragraphs 0034, 0066 computerized speakers) is configured to:
while playing back first audio content in a first playback environment (Paragraphs 0076, 0085 output playback sound): record at least a portion of the first audio content played back by the playback device; transmit, to a computing device, spectral data associated with the recorded portion of the first audio content (Paragraphs 0086-0087 computerized speaker’s microphone records and transmits audio and DSP transmits acoustic parameters i.e. spectral data); 
receive the first calibration data; and implement a first calibration based on the first calibration data (Paragraphs 0064-0065, 0069-0076, 0080-0085 computerized speaker receiving media as well as control data from audio management device, and conditioning and playing media accordingly) (Paragraphs 0028-0128 for complete details).
Shdema teaches audio management system transmitting audio content and control data automatically to selected computerized speakers (i.e. “push” manner as 

However, in the similar field, Master teaches automatic speaker tuning by calibration process (Paragraphs 0053-0058) based on various trigger conditions including device determining its location change (Paragraphs 0009, 0020 location of device, 0036 location change of the device, 0056 “With regard to refresh based on location, a "previous location" mode may trigger a refresh if the device recognizes that it changed location to a previously known location, and it may choose the previous profile for that location.” (emphasis added) i.e. device outputting sound determines it location change (movement) and automatically causes refresh i.e. retuning/recalibration i.e. repeat the process with same or different audio content., claim 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Shdema to automatically perform calibration steps when the device determines its movement by change in its location as taught by Master in order to “calculate the optimal audio filter functions, given knowledge the system has at a given moment” (Master, Paragraph 0029) with any speaker and microphone configuration (Master, Paragraph 0026, Table 1).
Regarding claim 2, Shdema teaches after implementing the second calibration, play back audio content according to the second calibration data (Paragraphs 0085-0087 continuous calibrations and playbacks). Master teaches after implementing the 
Regarding claim 3, Shdema teaches continuously transmitting spectral data (Paragraph 0087), receiving the second calibration data (Paragraphs 0069, 0082), and implement the second calibration during playback of the second audio content according to received calibration data (Paragraphs 0070-0076, 0083-0087 continuously provide captured audio, process the captured audio, receive corresponding control data, receive audio content from audio management system and output the processed audio). Master teaches continuously transmitting microphone captured audio data, determine and implement the second calibration during playback of the second audio content according to received calibration data (Paragraphs 0053-0058 continuous speaker tuning and playback of audio).
Regarding claim 4, Shdema teaches to transmit, to the computing device, the recorded portion of the second audio content (Paragraph 0086). Master teaches to transmit, to the computing device, the recorded portion of the second audio content (Paragraph 0054).
Regarding claim 6, Shdema teaches to transmit, to the computing device, device characteristic information comprising at least one characteristic of the playback device, wherein the first calibration data and the second calibration data are each based on the device characteristic information (Paragraphs 0077-0079, 0082-0085, 0117).
Regarding claim 7, Shdema teaches the device characteristic information comprises one or more of: a serial number of the playback device, a model of the playback device (physical structure), a zone configuration of the playback device (1-way, 2-way, N-way etc.), a software version of the playback device (programmable aspects), playback history of the playback device, a user account associated with the playback device, or a characteristic of a control device associated with the playback device (Paragraphs 0077-0078).
Regarding claim 9, it recites “A non-transitory computer readable medium, wherein the non-transitory computer readable medium is provisioned with program instructions that, when executed by at least one processor, cause a playback device to” perform the steps similar to those recited in claim 1. Shdema teaches computerized speakers with CPU and DSP (Paragraphs 0034, 0066). Master teaches such a non-transitory computer readable medium, wherein the non-transitory computer readable medium is provisioned with program instructions that, when executed by at least one processor, cause a playback device to perform the steps (Paragraphs 0063-0064). Refer to rejection for claim 1.
Regarding claim 10, refer to rejections for claim 9 and claim 2.
Regarding claim 11, refer to rejections for claim 10 and claim 3.
Regarding claim 12, refer to rejections for claim 9 and claim 4.
Regarding claim 14, refer to rejections for claim 9 and claim 6.
Regarding claim 15, refer to rejections for claim 14 and claim 7.
Regarding claim 17, it recites “A method carried out by a playback device, the method comprising:” performing the steps similar to those recited in claim 1. Refer to rejection for claim 1.
Regarding claim 18, refer to rejections for claim 17 and claim 2.
Regarding claim 19, refer to rejections for claim 18 and claim 3.
Regarding claim 20, refer to rejections for claim 17 and claim 6.

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shdema and Master as applied to claims 1, 9, and further in view of Jehan (US Patent Application Publication No. 2016/0342201).
Regarding claim 8, Master teaches playback device determining it location change i.e. movement, but Shdema and Master do not teach using motion sensors to determine movement detection.
However, in the similar field, Jehan teaches using motion sensors to determine movement detection (Paragraphs 0044-0045, 0094 use accelerometers).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Shdema and Master to use motion sensors to determine movement detection as taught by Jehan in order to determine device location as was well known in the art.
Regarding claim 16, refer to rejections for claim 9 and claim 8.

Allowable Subject Matter
Claims 5, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653